United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.T., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
STATION, Millington, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-215
Issued: April 1, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 7, 2012 appellant filed a timely appeal of an October 19, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his occupational
disease claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he developed
binaural (both ears) hearing loss causally related to his federal employment.
On appeal, appellant contends that his hearing loss was caused by his employment as a
federal firefighter from 1966 to 1993. He further contends that Dr. Paul F. Shea, a Boardcertified otolaryngologist and an OWCP referral physician, acknowledged that audiometric data
from his annual physical examinations conducted when he worked as a firefighter showed
hearing loss.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 30, 2012 appellant, then a 69-year-old former firefighter, filed an occupational
disease claim alleging that on September 1, 1980 he first realized that his hearing loss was due to
noise exposure in the course of his federal employment. He was exposed to extreme noises on
the airfield. Appellant was also assigned to structural stations where he was exposed to noise
from bells, sirens and jet engines for 26 years. He retired from the employing establishment on
February 3, 1993. On the claim form, the employing establishment stated that appellant first
reported his condition to a supervisor in 1980.
By letter dated May 21, 2012, OWCP advised appellant that the evidence submitted was
insufficient to establish his claim and requested additional evidence. On May 21, 2012 it also
requested that the employing establishment submit evidence regarding his claim.
Appellant provided a list of his federal and nonfederal employment beginning on
January 15, 1961 in which he stated that he first noticed the hearing loss in 1969 and was last
exposed to extremely loud noises on his retirement date, a description of work-related noise
exposure and his driver/operator position at the employing establishment and audiograms from
the employing establishment conducted between July 13, 1967 and December 9, 1991 as part of
an annual fitness-for-duty examination. He also submitted a Beltone audiogram performed on
December 14, 2011.
By letter dated August 24, 2012, OWCP referred appellant, together with a statement of
accepted facts and the medical record, to Dr. Shea for a second opinion. In a September 26,
2012 medical report, Dr. Shea obtained a history that appellant had hearing loss for many years
and that as a firefighter from 1966 to 1993 he was exposed to loud noise without hearing
protection. Since 1993, appellant worked as a maintenance supervisor at a school. Dr. Shea
reported a history of appellant’s medical treatment and family background. He noted that
appellant was retired. Dr. Shea listed normal findings on physical examination. An audiogram
performed that day revealed the following decibel losses at 500, 1,000, 2,000 and 3,000 hertz
(Hz): 65, 65, 70 and 75 for the right ear and 65, 75, 70 and 80 for the left ear. Dr. Shea
diagnosed severe bilateral sensorineural hearing loss. He stated that there was insufficient
masking for bone conduction at 250, 500 and 1,000 Hz. Appellant’s discrimination scores were
unusually high for the degree of subjective hearing loss. Dr. Shea advised that appellant’s
hearing loss was not caused by employment-related noise exposure. He related that appellant’s
last hearing test as a firefighter in 1991 showed moderate hearing loss of approximately 45
decibels on the left and 55 on the right that was centered around 4,000 cycles in both ears, but his
current subjective responses were considerably decreased. Dr. Shea stated that “this suggests the
majority of his loss occurred after his employment as a firefighter in 1993.” Additionally,
speech discrimination was better than expected for appellant’s degree of loss and his auditory
brainstem response and otoacoustic emissions results suggested better hearing than his subjective
responses. Dr. Shea advised that the audiogram results showed that he was able to have a
conversation without visual cues at normal conversational level, thus suggesting some degree of
functional hearing loss at the present time.

2

In an October 19, 2012 decision, OWCP denied appellant’s hearing loss claim, finding
that the medical evidence was insufficient to establish that his hearing loss was caused by noise
exposure in his federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence2 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.3 In an occupational disease claim, appellant’s burden requires
submission of the following: (1) a factual statement identifying employment factors alleged to
have caused or contributed to the presence or occurrence of the disease or condition; (2) medical
evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the employee.4
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.5 The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.6 The mere fact that work activities may produce symptoms
revelatory of an underlying condition does not raise an inference of an employment relation.
Such a relationship must be shown by rationalized medical evidence of a causal relation based
upon a specific and accurate history of employment conditions which are alleged to have caused
or exacerbated a disabling condition.7

2

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

3

M.M., Docket No. 08-1510 (issued November 25, 2010); G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).
4

D.U., Docket No. 10-144 (issued July 27, 2010); R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB
623 (2000).
5

I.R., Docket No. 09-1229 (issued February 24, 2010); W.D., Docket No. 09-658 (issued October 22, 2009); D.I.,
59 ECAB 158 (2007).
6

D.S., Docket No. 09-860 (issued November 2, 2009); B.B., 59 ECAB 234 (2007); Solomon Polen, 51 ECAB
341 (2000).
7

Patricia J. Bolleter, 40 ECAB 373 (1988).

3

ANALYSIS
The Board finds that this case is not in posture for decision and must be remanded for
further development.8
OWCP denied appellant’s claim based on the September 26, 2012 report of Dr. Shea, an
OWCP referral physician, who found that appellant’s severe bilateral sensorineural hearing loss
was not caused by employment-related noise exposure. The Board finds, however, that Dr. Shea
failed to provide a fully rationalized medical opinion explaining his conclusion. Dr. Shea did not
provide a clear explanation of why work-related noise exposure was not the cause of appellant’s
hearing loss. He stated that appellant’s last hearing test as a firefighter in 1991 showed moderate
hearing loss, but his current subjective responses were considerably decreased which suggested
that “the majority” of his hearing loss occurred after he retired in 1993. This opinion does not
foreclose the possibility that appellant’s exposure to noise at the employing establishment caused
or contributed to his hearing loss. The Board notes that any contribution of employment factors
is sufficient to establish the element of causal relation.9 The Board finds, therefore, that
Dr. Shea’s medical opinion is not sufficiently rationalized to exclude causal relationship.
It is well established that proceedings under FECA are not adversarial in nature and while
the claimant has the burden to establish entitlement to compensation, OWCP shares the
responsibility in the development of the evidence.10 Once OWCP undertook development of the
evidence by referring appellant to a second opinion physician, it had the duty to secure an
appropriate report addressing the relevant issues.11 As Dr. Shea failed to provide a rationalized
medical opinion to support his findings, the case will be remanded to OWCP for further
development of the medical evidence. After such further development as OWCP deems
necessary, a de novo decision should be issued regarding the issue of whether appellant sustained
a hearing loss causally related to factors of his federal employment.
On remand, OWCP should prepare a statement of accepted facts that includes appellant’s
exposure to noise at the employing establishment and the length and period of such exposures. It
should then obtain a rationalized opinion regarding whether his hearing loss was causally related
to factors of his federal employment.
CONCLUSION
The Board finds that this case is not in posture for decision regarding whether appellant
met his burden of proof to establish that he has an employment-related hearing loss.

8

C.S., Docket No. 10-2030 (issued June 9, 2011).

9

See L.R. (E.R.), 58 ECAB 369 (2007).

10

See Vanessa Young, 55 ECAB 575 (2004).

11

See Peter C. Belkind, 56 ECAB 580 (2005); Ayanle A. Hashi, 56 ECAB 234 (2004).

4

ORDER
IT IS HEREBY ORDERED THAT the October 19, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this decision of the Board.
Issued: April 1, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

